NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HURIAS MACHUCA VALENCIA, AKA                    No.    18-70104
Lazaro Machuca Valencia, AKA Manuel
Machuca Valencia,                               Agency No. A098-959-174

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.


HURIAS MACHUCA VALENCIA, AKA            No. 18-72718
Lazaro Machuca Valencia, AKA Manuel
Machuca Valencia, AKA Lazaro Machucha Agency No. A098-959-174
Valencia, AKA Manuel Machucha Valencia,

                Petitioner,

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                              Submitted June 5, 2020**
                                Seattle, Washington

Before: GOULD, BEA, and MURGUIA, Circuit Judges.

      Hurias Machuca Valencia (“Machuca”), a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration Appeals (“BIA”)

dismissing his appeal from an Immigration Judge’s (“IJ”) order denying his

application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition.

      1.     Machuca made only passing reference to the BIA’s determination that

he could safely relocate within Mexico in his opening brief to this Court and

therefore waives his right to challenge it on appeal. Aguilar-Ramos v. Holder, 594

F.3d 701, 703 n.1 (9th Cir 2010) (“Issues raised in a brief that are not supported by

argument are deemed abandoned.” (quoting Martinez-Serrano v. INS, 94 F.3d 1256,

1259 (9th Cir. 1996))). The relocation finding is dispositive as to fear of future

persecution. 8 C.F.R. § 1208.16(b)(3)(i) (“In cases in which the applicant has not

established past persecution, the applicant shall bear the burden of establishing that

it would not be reasonable for him or her to relocate . . . .”). We therefore will not

consider Machuca’s separate argument that the BIA erred in failing to find that he




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
has a well-founded fear of future persecution.

      2.     The BIA did not abuse its discretion in denying Machuca’s motion to

reopen where Machuca did not include with the motion any application for the relief

sought or a supporting declaration.1 See Bonilla v. Lynch, 840 F.3d 575, 581 (9th

Cir. 2016) (“We review the Board’s denial of a motion to reopen for abuse of

discretion . . . .”); 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings for the

purpose of submitting an application for relief must be accompanied by the

appropriate application for relief and all supporting documentation.”).

      PETITION DENIED.




1
 Machuca’s motion for judicial notice (Dkt. No. 23) and motion to strike (Dkt. No.
34) are DENIED as moot.

                                          3